Exhibit 10.3


PepsiAmericas, Inc.
Executive Deferred Compensation Plan


--------------------------------------------------------------------------------


As Amended and Restated Effective January 1, 2003


--------------------------------------------------------------------------------

PepsiAmericas, Inc. Executive Deferred Compensation Plan


PepsiAmericas, Inc., effective January 1, 2003 (“Effective Date”), adopts,
amends and restates the PepsiAmericas, Inc. Supplemental Savings Plan (“Plan”).


As amended and restated, (a) the Plan’s new name will be the PepsiAmericas, Inc.
Executive Deferred Compensation Plan; and (b) the Plan will represent a master
plan for adoption by participating employers to create a separate plan for its
employees.


Effective January 1, 2003, the PepsiAmericas, Inc. MIC Deferral Plan is merged
into the Plan.


This Plan is intended, with respect to each participating employer, to be in
part an unfunded, deferred compensation plan for a select group of management or
highly compensated employees, as described in Sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974 (“ERISA”) and
in part to be an excess benefit plan described in Section 3(36) of ERISA.


--------------------------------------------------------------------------------

TABLE OF CONTENTS


ARTICLE I DEFINITIONS         ARTICLE II PARTICIPATION   2.1    Eligibility    
    ARTICLE III PARTICIPANT DEFERRAL ELECTIONS   3.1    Employee Deferral
Election   3.2    Election Procedures   3.3    Coordination with RSP        
ARTICLE IV DEFERRALS AND POSTINGS   4.1    Employer Savings Deferral   4.2
   Employee Savings Deferral   4.3    Replacement RSP Employer Deferral   4.4
   Replacement RSP Employee Deferral   4.5    Employer Nonelective Deferral  
4.6    Retirement Bonus Account Deferral   4.7    Fixed Dated Bonus Account
Deferral   4.8    LTIP Bonus Account Deferral         ARTICLE V ACCOUNTING FOR
PARTICIPANTS’ ACCOUNTS AND FOR INVESTMENT FUNDS   5.1    Individual Participant
Accounting   5.2    Accounting for Investment Funds         ARTICLE VI
INVESTMENT FUNDS AND ELECTIONS   6.1    Elections   6.2    Investment of
Deferrals   6.3    Investment of Accounts   6.4    Restrictions on Measurement  
6.5    Procedures   6.6    PepsiCo Transfer Account         ARTICLE VII VESTING
AND FORFEITURES   7.1    Fully Vested Deferral Accounts         ARTICLE VIII
WITHDRAWALS   8.1    Withdrawals for Hardship   8.2    Withdrawal Processing    
    ARTICLE IX DISTRIBUTIONS   9.1    Form and Timing of Employee Savings
Account and Employer Savings Account
   Distributions   9.2    Form and Timing of Retirement Bonus Account
Distributions   9.3    Form and Timing of Fixed Date Bonus Account Distributions
  9.4    Form and Timing of LTIP Deferral Account Distributions   9.5
   Procedures for Elections   9.6    Survivor Benefit of Accounts   9.7
   Cashout Distributions   9.8    Grandfather Elections   9.9    MIC Deferral
Accounts



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(cont.)


9.10    Payment of Accounts Due to an Investment Grade Rating Change   9.11
   Payment of Accounts Due to a Change of Control         ARTICLE X AMENDMENT  
10.1    Prior to a Change of Control   10.2    After a Change of Control        
ARTICLE XI TERMINATION         ARTICLE XII ADMINISTRATION   12.1    Authority to
Administer Plan   12.2    Facility of Payment   12.3    Claims Procedure for
Claims Made Prior to January 1, 2002   12.4    Claims Procedure for Claims Made
on and after January 1, 2002   12.5    Notices to Participants, Etc.   12.6
   Notices to Senior Vice President         ARTICLE XIII PARTICIPATING EMPLOYERS
  13.1    Adoption   13.2    Transfers of Employment   13.3    Withdrawal from
Plan         ARTICLE XIV MISCELLANEOUS PROVISIONS   14.1    Finality of
Determination   14.2    Expenses   14.3    Indemnification and Exculpation  
14.4    Funding   14.5    Corporate Action   14.6    Interests not Transferable
  14.7    Effect on Other Benefit Plans   14.8    Legal Fees and Expenses   14.9
   Deduction of Taxes from Amounts Payable   14.10    Facility of Payment  
14.11    Merger   14.12    Gender and Number   14.13    Invalidity of Certain
Provisions   14.14    Headings   14.15    Notice and Information Requirements  
14.16    Governing Law  



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS


      The following Sections of this Article I provide basic definitions of
terms used throughout this Plan, and whenever used herein in a capitalized form,
except as otherwise expressly provided, the terms shall be deemed to have the
following meanings:


  1.1 "Accounts Period" means each business day.


  1.2 "Accounts" means the record of a Participant's interest in this Plan
represented by his or her:


  (a) "Employee Savings Account" which means a Participant's interest in this
Plan composed of Employee Savings Deferrals posted for each Plan Year on or
after the Effective Date to the Participant under this Plan, if any (as
identified by the Senior Vice President) for such Plan Year, plus all income and
gains deemed credited to and minus all losses deemed charged to such Account, as
measured by the investment returns of each Investment Fund designated by the
Participant, and minus all withdrawals and distributions actually charged to
such Account; and


  (b) "Employer Savings Account" which means a Participant's interest in this
Plan composed of Employer Savings Deferrals and Employer Nonelective Deferrals
posted for each Plan Year on or after the Effective Date to the Participant
under this Plan (as identified by the Senior Vice President) for such Plan Year,
plus all income and gains deemed credited to and minus all losses deemed charged
to such Account, as measured by the investment returns of each Investment Fund
designated by the Participant, and minus all withdrawals and distributions
actually charged to such Account.


  (c) "ERP Accounts" which consists of the following Accounts:


  (1) "Replacement RSP Employee Account" which means a Participant's interest in
this Plan composed of Replacement RSP Employee Deferrals posted for each Plan
Year on or after January 1, 1994, and prior to January 1, 2000, to the
Participant under this Plan, if any (as identified by the Senior Vice President)
for such Plan Year, plus all income and gains deemed credited to and minus all
losses deemed charged to such Account, as measured by the investment returns of
each Investment Fund designated by the Participant, and minus all withdrawals
and distributions actually charged to such Account; and


  (2) "Replacement RSP Employer Account" which means a Participant's interest in
this Plan composed of Replacement RSP Employer Deferrals posted for each Plan
Year on or after January 1, 1994, and prior to January 1, 2000, to the
Participant under this Plan (as identified by the Senior Vice President) for
such Plan Year, plus all income and gains deemed credited to and minus all
losses deemed charged to such Account, as measured by the investment returns of
each Investment Fund designated by the Participant, and minus all withdrawals
and distributions actually charged to such Account.


  (3) "RSP Employee Account" which means a Participant's interest in this Plan
composed of RSP Employee Deferrals posted under this Plan prior to January 1,
1994, if any (as identified by the Senior Vice President), plus all income and
gains deemed credited to and minus all losses deemed charged to such Account, as
measured by the investment returns of each Investment Fund designated by the
Participant, and minus all withdrawals and distributions actually charged to
such Account.


  (4) "RSP Employer Account" which means a Participant's interest in this Plan
composed of RSP Employer Deferrals posted under this Plan prior to January 1,
1994, if any (as identified by the Senior Vice President), plus all income and
gains deemed credited to and minus all losses deemed charged to such Account, as
measured by the investment returns of each Investment Fund designated by the
Participant, and minus all withdrawals and distributions actually charged to
such Account.


  (5) "PepsiCo Transfer Account" which means a Participant's interest in this
Plan composed of liabilities and obligations accrued by a Participant as of the
Effective Date under the PepsiCo Executive Income Deferral Program, which
liabilities and obligations are assumed by this Plan as of the Effective Date to
the extent provided by this Plan.


  (d) "MIC Deferral Accounts" which consist of the following Accounts:


  (1) "Retirement Bonus Account" which means a Participant's interest in this
Plan composed of Bonus Deferrals posted for each Plan Year to the Participant
under this Plan, if any (as identified by the Senior Vice President) for such
Plan Year which are to be paid in the same manner as the Employee Savings
Account, plus all income deemed credited to and minus all losses deemed charged
to such Account, as measured by the investment returns of each Investment Fund
designated by the Participant, and minus all withdrawals and distributions
actually charged to such Account.


  (2) "Fixed Date Bonus Account" which means a Participant's interest in this
Plan composed of Bonus Deferrals posted for each Plan Year to the Participant
under this Plan (as identified by the Senior Vice President) for such Plan Year
which are not to be paid in the same manner as the Employee Savings Account, but
are to be paid on a specific Payment Date selected by the Participant for that
Plan Year's Bonus Deferrals, plus all income deemed credited to and minus all
losses deemed charged to such Account, as measured by the investment returns of
each Investment Fund designated by the Participant, and minus all withdrawals
and distributions actually charged to such Account.


  (3) "MIC Deferral Account" which means a Participant's interest in this Plan
composed of MIC Deferrals posted for each Plan Year on or after January 1, 1994,
and prior to January 1, 2000, to the Participant under this Plan, if any (as
identified by the Senior Vice President) for such Plan Year, plus all income
deemed credited to and minus all losses deemed charged to such Account, as
measured by the investment returns of each Investment Fund designated by the
Participant, and minus all withdrawals and distributions actually charged to
such Account.


  (4) "LTIP Deferral Account" which means a Participant's interest in this Plan
composed of LTIP Deferrals posted for each Plan Year to the Participant under
this Plan, if any (as identified by the Senior Vice President) for such Plan
Year, plus all income deemed credited to and minus all losses deemed charged to
such Account, as measured by the investment returns of each Investment Fund
designated by the Participant, and minus all withdrawals and distributions
actually charged to the Account.


  1.3 “Advance Election” means a Participant’s election to receive his or her
Employee Savings Account and Employer Savings Account (and ERP Accounts elected
to be treated the same as the Employee Savings Account and Employer Savings
Account) and Retirement Bonus Account in a Single Lump Sum or an Installment
Form of Payment, made in compliance with the requirements of Section 9.5.


  1.4 “Appendix” means a written supplement attached to this Plan and made a
part hereof which has been added in accordance with the provisions of this Plan.


  1.5 “Beneficiary” means, with respect to the balance of a Participant’s
Accounts as of the death of such Participant, each person designated by the
Participant on his or her most recent Beneficiary election form approved by the
Senior Vice President; provided that if a Participant fails to designate a
Beneficiary or if all such designated persons predecease the Participant, then
Beneficiary means any person designated by the Participant (actually or by
default) to receive the balance of any of his or her accrued benefit which is
payable with respect to the death of such Participant under the RSP. An
individual who is entitled to receive a Survivor Benefit on and after the death
of a Participant will remain a Beneficiary until the receipt of the balance of
all of such Accounts to which he or she is entitled.


  1.6 "Board of Directors" means the board of directors of the Company or the
Parent.


  1.7 “Bonus Deferral” means the amount of voluntary salary reduction elected by
the Participant for a Plan Year from his or her MIC Award under the Plan.


  1.7 “Bonus Deferral” means the amount of voluntary salary reduction elected by
the Participant for a Plan Year from his or her MIC Award under the Plan.


  1.8 “Change of Control” means, determined separately for each Participating
Employer, an event which shall be deemed to have occurred if (i) there shall be
consummated (A) any consolidation or merger of the Parent, if one exists, or the
Participating Employer in which either the Parent or the Participating Employer,
respectively, is not the continuing or surviving corporation or pursuant to
which shares of the Parent’s or the Participating Employer’s common stock are
converted into cash, securities or other property, other than a merger in which
the holders of the Parent’s or the Participating Employer’s common stock,
respectively, immediately prior to the merger have substantially the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger, or (B) any sale, lease, exchange or other transfer (in one
transaction or in a series of related transactions) of all or substantially all
the assets of either the Parent or the Participating Employer, or (ii) the
shareholders of either the Parent or the Participating Employer shall approve
any plan or proposal for such corporation’s liquidation or dissolution, or (iii)
any person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act, other than the Parent, Participating Employer or their subsidiaries, or any
employee benefit plan sponsored by the Parent, the Participating Employer or
their subsidiaries, shall become the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of securities of either the Parent or the
Participating Employer representing twenty-five percent (25%) or more of the
combined voting power of the Parent’s or the Participating Employer’s,
respectively, then outstanding securities ordinarily (and apart from rights
accruing in special circumstances) having the right to vote in the election of
directors, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, or (iv) at any time during a period
of two consecutive years, individuals who at the beginning of such period
constituted the board of directors of the Participating Employer shall cease for
any reason to constitute at least a majority thereof, unless the election or the
nomination for election by the Parent’s or the Participating Employer’s
shareholders, respectively, of each new director during such two-year period was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such two-year period; provided however,
notwithstanding (i), (ii), (iii) or (iv) above, the proposed transaction wherein
PepsiCo, Inc. would acquire a less than fifty percent (50%) interest in the
common stock of Whitman Corporation or its successor by merger shall not
constitute a “Change of Control.”


  1.9 “Company” means PepsiAmericas, Inc. or any successor entity by operation
of law or any successor entity which affirmatively adopts the Plan, the Trust
and the obligations of PepsiAmericas, Inc. with respect to the Plan and the
Trust.


  1.10 “Compensation” means the amount recognized under this Plan from which a
Participant can make a Deferral. Specific types of Compensation with respect to
each Participating Employer include:


  (a) For all purposes other than in (b) or (c) below, for any Plan Year, a
Participant's "Compensation," as defined in the RSP for the Plan Year.
Notwithstanding the preceding sentence, Compensation shall be determined


  (1) without regard to the Compensation Limit;


  (2) by including a Participant's MIC Award paid or payable during the Plan
Year (whether or not payment of all or a portion of the MIC Award is deferred by
the Participant to a later Plan Year) but will not include that portion of an
MIC Award plus earnings paid during the same Plan Year as a result of an earlier
election to defer payment of such portion of the MIC Award;


  (3) by including a Participant's LTIP Cash Account paid or payable during the
Plan Year (whether or not all or a portion of the LTIP Cash Account payment is
deferred by the Participant to a later Plan Year) but will not include that
portion of an LTIP Cash Account plus earnings paid during the same Plan Year as
a result of an earlier election to defer payment of such portion of the LTIP
Cash Account; and


  (4) by including Employee Savings Deferrals deferred during the Plan Year.


  (b) For purposes of Bonus Deferrals and MIC Deferrals, a Participant's MIC
Award (other than that portion of the MIC Award which is an Employee Savings
Deferral) and excluding an amount equal to the sum of (i) the Employee's portion
of taxes imposed by the Federal Insurance Contributions Act with respect to the
MIC Award, with respect to the Employer Savings Deferrals on the portion of the
MIC Award which is an Employee Savings Deferral, and, if needed, with respect to
the Retirement Benefit accrual under the Supplemental Pension Plan, for that
Plan Year and other applicable withholding amounts.


  (c) For purposes of LTIP Deferrals, a Participant's LTIP Cash Account (other
than that portion of the LTIP Cash Account which is an Employee Savings
Deferral) and excluding an amount equal to the sum of (i) the Employee's portion
of taxes imposed by the Federal Insurance Contributions Act with respect to the
LTIP Cash Account, with respect to the Employer Savings Deferral on the portion
of the LTIP Cash Account which is an Employee Savings Deferral, and, if needed
after withholding from the MIC Award, with respect to the Retirement Benefit
accrual under the Supplemental Pension Plan, for that Plan Year and other
applicable withholding amounts.


  1.11 "Compensation Committee" means the Management Resources and Compensation
Committee of the Board of Directors.


  1.12 “Compensation Limit” means the limitation on the amount of Compensation
which may be considered after application of Code Section 401(a)(17).


  1.13 “Contribution Dollar Limit” means the combined annual applicable dollar
amount and catch-up contribution limit imposed on each Participant pursuant to
Sections 402(g)(1)(B) and 414(v) of the Code, as of January 1, 2003 (as indexed
for cost of living adjustments pursuant to Code Sections 402(g)(4) and
414(v)(2)(C)).


  1.14 “Conversion Election” means, effective on or after January 1, 2001, an
election, on such form that may be required by the Senior Vice President, by a
Participant to change the method of measuring the investment return on all or
some specified portion of such Participant’s Accounts. No Conversion Election
shall be deemed to have been given to the Senior Vice President unless it is
complete and delivered in accordance with the procedures established by such
Senior Vice President for this purpose.


  1.15 "Deferrals" means amounts posted to this Plan by the Company or a
Participant. Specific types of deferrals include:


  (a) "Employee Savings". An amount posted after the Effective Date based upon
the Participant's Deferral Election to defer some of his or her Compensation.


  (b) "Employer Savings". An amount posted after the Effective Date based upon
the Employee Savings Deferral made by the eligible Participant.


  (c) "Employer Nonelective". An amount posted after the Effective Date based on
the percentage level of Pay Based Contributions made by the Participating
Employer to the RSP for a Plan Year.


  (d) "Replacement RSP Employee". An amount posted after 1993 and prior to
January 1, 2000, based upon the Participant's Deferral Election to defer some or
all of his or her Compensation.


  (e) "Replacement RSP Employer". An amount posted after 1993 and prior to
January 1, 2000, based upon the Replacement RSP Employee Deferral made by the
eligible Participant.


  (f) "RSP Employee". An amount posted prior to 1994 on a pre-tax basis which
the Participant could have elected if he or she were participating actively in
the RSP.


  (g) "RSP Employer". An amount posted prior to January 1, 1994 related to
pre-tax contributions which the Participant could not make to the RSP or which
are made on behalf of Designated Participants without regard to such pre-tax
contributions.


  (h) "Bonus". An amount posted to the Participant's Retirement Bonus Account or
Fixed Date Bonus Account based upon the Participant's Deferral Election to defer
some or all of his or her MIC Compensation.


  (i) "MIC". An amount posted after 1993 and prior to January 1, 2000, to the
Participant's MIC Deferral Account based upon the Participant's Deferral
Election to defer some or all of his or her MIC Compensation.


  (j) "LTIP". An amount posted to the Participant's LTIP Deferral Account based
upon the Participant's Deferral Election to defer some or all of his LTIP
Compensation.


  1.16 “Deferral Election” or “Election” means irrevocable elections (subject to
Section 3.3) made by a Participant (a) to reduce his or her Compensation for
each payroll period during a Plan Year by an amount equal to the product of his
or her Deferral Percentage and such Compensation subject to the Deferral
Election; and (b) to waive hardship withdrawal rights in the RSP which do not
qualify for a hardship under this Plan.


       For purposes of Bonus, MIC and LTIP Deferrals, Election also means
irrevocable elections (subject to Section 3.3) made by a Participant (a) to
select whether Bonus Deferrals for that Plan Year will be paid either (1) in the
same manner and time as Employee Savings Deferrals, or (2) on a Payment Date
specified by the Participant; and (b) if the Bonus Deferral is to be paid at a
specified date selected by the Participant, to select the Payment Date for that
Plan Year’s Bonus Deferral.


       For all other purposes of the Plan, Election also means irrevocable
elections (subject to Section 3.3) made by a Participant to use the same
Deferral Percentage to make elective deferrals for the Plan Year to the RSP.


  1.17 “Deferral Percentage” means (a) with respect to Employee Savings
Deferrals, the percentage of a Participant’s Compensation for a Plan Year which
is to be deferred and posted to this Plan, (b) with respect to Bonus Deferrals,
the percentage of a Participant’s MIC Compensation for a Plan Year which is to
be deferred and posted to this Plan, and (c) with respect to LTIP Deferrals, the
percentage of the Participant’s LTIP Compensation for a Plan Year which is to be
deferred and posted to this Plan.


  1.18 “Effective Date” means January 1, 2003, the date on which the provisions
of this amended and restated Plan became effective, unless otherwise noted.


  1.19 “Eligible Employee” means (a) with respect to MIC Deferrals, each
Employee who is participating in the PepsiAmericas, Inc. Management Incentive
Compensation Plan during that Plan Year with respect to which an MIC Award is
granted, (b) with respect to LTIP Deferrals, each Employee who is participating
in the Long Term Incentive Plan during the Plan Year with respect to which a
cash award is granted as to each Participating Employer for a Plan Year, and (c)
with respect to all other portions of the Plan, each Employee who is
participating in the PepsiAmericas, Inc. Management Incentive Compensation Plan
and the RSP during that Plan Year.


  1.20 “Employee” means any person who is considered to be an employee of a
Participating Employer pursuant to the personnel policies of the Participating
Employer; and on and after a Change of Control, who renders services as a common
law employee to the Participating Employer.


  1.21 “Employer” means a member of the same controlled group of corporations,
within the meaning of Section 414(b) and (c) of the Code, as the Company.


  1.22 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.


  1.23 "Exchange Act" means the Securities Exchange Act of 1934, as amended.


  1.24 “Insider” means for a Plan Year, or any portion thereof, the Participant
is subject to the reporting requirements of Section 16 of the Exchange Act.


  1.25 “Installment Form of Payment” means, with respect to his or her Employee
Savings Account, Employer Savings Account (and ERP Accounts elected to be
treated the same as the Employee Savings Account and Employer Savings Account),
and Retirement Bonus Account, the payment of such Accounts in annual
installments over a period of fifteen (15) years, or if paid pursuant to an
Advance Election, over a period of five (5) years, with each installment being
an amount equal to the amount determined by dividing the applicable balance of
such Accounts as of the date of payment by the number of dates of payment
remaining in the installment period (including the current date of payment).


  1.26 “Internal Revenue Code” or “Code” means the Internal Revenue Code of
1986, as amended, any subsequent Internal Revenue Code and final Treasury
Regulations. If there is a subsequent Internal Revenue Code, any references
herein to Internal Revenue Code Sections shall be deemed to refer to comparable
Sections of any subsequent Internal Revenue Code.


  1.27 “Investment Election” means, effective on and after the Effective Date,
an election, on such form that may be required by the Senior Vice President,
made by a Participant to direct the method of measuring the investment return on
his or her Deferrals. No Investment Election shall be deemed to have been given
to the Senior Vice President unless it is complete and delivered in accordance
with the procedures established by such Senior Vice President for this purpose.


  1.28 “Investment Fund” or “Fund” means one or more of the investment
alternatives which are available under the RSP at any determination date unless
designated otherwise by the Management Committee, and which are used by this
Plan as a measurement of investment return on Accounts.


  1.29 “Investment Grade Rating” means a rating either (a) at or above Baa by
Moody’s Investors Service, Inc. or (b) at or above BBB by Standard & Poor’s
Corporation, or the prevailing equivalent ratings at the time.


  1.30 “Long Term Incentive Plan” means the plan designated as such and adopted
by each Participating Employer.


  1.31 “LTIP Cash Account” means the vested account under the Long Term
Incentive Plan which is payable after the end of its vesting period and which
the Participant has not elected to have paid in the form of options to purchase
shares of PepsiAmericas, Inc. common stock.


  1.32 “Management Committee” means the Management Committee appointed pursuant
to the terms of the Trust which will have the power to manage and control the
operation and administration of this Plan.


  1.33 "MIC Award" means the amount of award payable to a Participant under the
PepsiAmericas, Inc. Management Incentive Compensation Plan.


  1.34 “Notice Date” means the date established by the Senior Vice President as
the deadline for it to receive a Deferral Election or any other notification
with respect to an administrative matter in order to be effective under this
Plan.


  1.35 “Parent” means any person (as such term is used in Sections 13(d) and
l4(d)(2) of the Exchange Act), other than any employee benefit plan sponsored by
the Parent or a Participating Employer, (i) having directly or indirectly a
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Participating Employer representing twenty-five percent
(25%) or more of the combined voting power of the Participating Employer’s then
outstanding securities ordinarily (and apart from rights accruing in special
circumstances) having the right to vote in the election of directors; and (ii)
with an Investment Grade Rating.


  1.36 “Participant” means an Eligible Employee who begins to participate in
this Plan after completing the eligibility requirements. An individual will
remain a Participant until the distribution of the balance of all of his or her
Accounts.


  1.37 "Participating Employer" means an Employer that has adopted the Plan in
accordance with Article XIII.


  1.38 “Pay Based Contribution” means the “Pay Based Contribution” to the RSP
made by a Participating Employer with respect to Compensation paid to a
Participant.


  1.39 “Payment Date” means (a) with respect to each Fixed Date Bonus Account,
the Payment Date selected by the Participant, (b) with respect to the LTIP
Deferral Account, a date which is as soon as reasonably and administratively
practicable following the Participant’s Termination of Employment, and (c) with
respect to all other Accounts, the date payment of the Participant’s Retirement
Benefit under the Pension Plan is made or commences to be made, or if the
Participant has no Retirement Benefit under the Pension Plan, the first day of
the month next following the month in which occurs the later of (1) his or her
attainment of age fifty-five (55) or (2) his or her Termination of Employment.


  1.40 "Pension Plan" means the PepsiAmericas, Inc. Pension Plan for Salaried
Employees and any Successor Plan.


  1.41 "Plan" means the PepsiAmericas, Inc. Executive Deferred Compensation
Plan, as it may be validly amended from time to time.


  1.42 “Plan Year” means the annual Accounting Period (or less than an annual
Accounting Period for a new Participant) with respect to each Participant which
ends on each December 31.


  1.43 “RSP” means the PepsiAmericas, Inc. Salaried 401(k) Plan, known prior to
January 1, 2003 as the PepsiAmericas, Inc. Salaried Retirement Savings Plan, as
amended from time to time and any Successor Plan.


  1.44 “Senior Vice President” means the Senior Vice President-Human Resources
of PepsiAmericas, Inc. or any person who shall succeed to the functional
responsibilities of said office. The Senior Vice President shall have the power
and authority to act, to the extent delegated to him or her, on behalf of the
Company (and all Employers) with respect to matters which relate to the Plan.
The Senior Vice President may empower a representative to act on its behalf and
such person shall have the authority to act within the scope of such empowerment
to the full extent the Senior Vice President could have acted.


  1.45 “Settlement Date” means the date on which financial transactions from a
Trade Date are considered to be settled which is deemed to be the same date as
of which such transaction would have settled under the RSP with respect to the
same type of financial transaction (e.g. Investment Election or Conversion
Election).


  1.46 "Spouse" means a person who is considered the Participant's spouse under
the RSP.


  1.47 “Successor Plan” means a tax-qualified, retirement plan described in
Section 401(a) of the Code into which the assets and liabilities have been
merged or transferred in accordance with Section 414(l) of the Code and Section
208 of ERISA from the Pension Plan or RSP, and which provides benefits, options,
features and rights, each comparable in material respects to those available in
the Pension Plan or RSP.


  1.48 "Supplemental Pension Plan" means the PepsiAmericas, Inc. Supplemental
Pension Plan.


  1.49 “Survivor Benefit” means a monthly (or single sum) benefit payable to a
Beneficiary and determined in accordance with this Plan.


  1.50 “Sweep Date” means the date established by the Senior Vice President as
the cutoff date and time for the Senior Vice President to receive notification
with respect to a financial transaction in order to be processed with respect to
such Trade Date.


  1.51 “Termination of Employment” occurs when a person ceases to be an Employee
as determined by the personnel policies of a Participating Employer; provided
however, transfer of employment from a Participating Employer, or from one
affiliate of a Participating Employer, to another affiliate of a Participating
Employer shall not constitute a Termination of Employment for purposes of this
Plan. If a person would cease to be an Employee because of a Change of Control,
solely for the purpose of this Plan, such person will not be considered to have
incurred a Termination of Employment if the person’s successor employer, either
expressly or by operation of law, assumes the Plan and Trust, the obligations
and liabilities of the Plan and Trust with respect to such Participating
Employer, and agrees to the responsibilities of such Participating Employer
under the Plan and Trust.


  1.52 “Trade Date” means the date as of which a financial transaction is
considered by this Plan to have occurred which is deemed to be the same date as
of which such transaction would have occurred under the RSP with respect to the
same type of financial transaction (e.g. Investment Election or Conversion
Election).


  1.53 "Trust" means the trust created by the PepsiAmericas, Inc. Benefit Trust
Agreement as it may be validly amended from time to time.


ARTICLE II

PARTICIPATION


  2.1 Eligibility. On or after the Effective Date:


  (a) Participant on the Effective Date. Each person who has a balance in his or
her Accounts as of the Effective Date shall be a Participant as of the Effective
Date.


  (b) Other Eligible Employee. Each other Eligible Employee shall become a
Participant with respect to the Plan Year in which he or she becomes an Eligible
Employee; provided however, on or after January 1, 1999, a person who was an
Employee prior to becoming an Eligible Employee shall become a Participant as of
the first day of the Plan Year commencing on or after the date he or she became
an Eligible Employee, except where an Employer is adopting the Plan in which
case a person who is an Eligible Employee during the Plan Year in which occurs
the effective date of adoption by such Participating Employer will become a
Participant as of the date such adoption is effective or as otherwise provided
by the adopting resolutions of such Participating Employer.


ARTICLE III

PARTICIPANT DEFERRAL ELECTIONS


  3.1 Employee Deferral Election. Prior to the date payments of Accounts are
accelerated under Sections 9.10 or 9.11, the following shall apply; after such
date, no Deferral Elections will be effective.


  (a) For each Plan Year commencing on or after the Effective Date, a
Participant who is an Eligible Employee and who desires to have Employee Savings
Deferrals made on his or her behalf shall file a Deferral Election pursuant to
procedures specified by the Senior Vice President specifying his or her Deferral
Percentage of (a) not less than five percent (5%) nor more than one hundred
percent (100%) with respect to a MIC Deferral, (b) not less than zero percent
(0%) nor more than one hundred percent (100%) with respect to an LTIP Deferral,
and (c) not less than two percent (2%) nor more than one hundred percent (100%)
with respect to all other types of Deferrals (stated as a whole integer
percentage) and authorizing the Compensation otherwise payable to him or her for
a Plan Year to be reduced and deferred hereunder.


  (b) Notwithstanding subsection (a) hereof, for any Plan Year the Senior Vice
President may, without amending this Plan, determine that the maximum Deferral
Percentage shall be lesser than the percentages set forth in subsection (a)
hereof. Otherwise, the maximum Deferral Percentage as provided in subsection (a)
hereof shall apply.


  (c) Any Employee Savings Deferral Election which has not been properly
completed, or which is submitted at a time when the Participant does not have
outstanding a properly completed Investment Election, will be deemed to not have
been received and will be void. A Participant's Deferral Election shall be
effective only if received by the Senior Vice President on or before the Notice
Date for a Plan Year.


  (d) For the 1999 Plan Year, Replacement RSP Deferral Elections made by a
Participant prior to the Effective Date shall remain in effect, and
notwithstanding (a) above, such Participant may not make an Employee Savings
Deferral Election for the 1999 Plan Year.


  3.2 Election Procedures. If properly received by the Senior Vice President, a
Deferral Election may be effective only with respect to Compensation paid in a
Plan Year to which the Deferral Election applies and only with respect to
Compensation paid after the Notice Date for the Deferral Election. Consistent
with the above, the Senior Vice President may establish rules and procedures
governing when a Deferral Election will be effective and what Compensation will
be deferred by the Deferral Election; provided such rules and procedures are not
more permissive than the terms and provisions of this Plan.


  3.3 Coordination with RSP. Notwithstanding a Participant’s Deferral Election,
if a Participant makes a “401(k) Hardship” withdrawal from the RSP during a Plan
Year, the “401(k) Hardship” withdrawal rules of the RSP suspending the Deferral
Election, which are intended to be applicable to this Plan, are incorporated by
reference herein and made a part hereof, but only to the extent required by
Treas. Reg. § 1.401(k)-1, in order for the RSP to be a qualified cash or
deferred arrangement.


ARTICLE IV

DEFERRALS AND POSTINGS


  4.1 Employer Savings Deferral.


  (a) Frequency and Eligibility. For each period after the Effective Date for
which an Eligible Participant makes an Employee Savings Deferral Election or
Bonus Deferral Election, the Participating Employer shall post to this Plan on
behalf of such Eligible Participant an Employer Savings Deferral as described in
subsection (b) below. Effective January 1, 2004, for purposes of Employer
Savings Deferrals, an Eligible Participant is a Participant who has completed
six (6) consecutive months of service with the Employer.


  (b) Posting and Allocation Method. The Employer Savings Deferral for each
period shall be an amount equal to the excess, if any, of (1) over (2) where (1)
is the lesser of the amount of his or her Compensation for the period designated
by the Eligible Participant as an Employee Savings Deferral or Bonus Deferral
Election on his or her Deferral Election and six percent (6%) of his or her
Compensation for the period and (2) is the amount of Employer Matching
Contributions made for the Eligible Participant for the same period to the RSP.
The aggregate amount of Employer Savings Deferrals shall be further reduced on
December 31 of each Plan Year by the amount of any "True Up Contribution" (as
defined in the RSP) made for the Eligible Participant to the RSP. The Employer
Savings Deferral shall be posted to the Employer Savings Account of such
Eligible Participant as of the same date the Employee Savings Deferral which it
matches is posted.


  4.2 Employee Savings Deferral.


  (a) Frequency and Eligibility. For each period after the Effective Date for
which a Participant's Employee Savings Deferral Election is in effect, the
Participating Employer shall post to this Plan on behalf of each Participant an
Employee Savings Deferral as described in subsection (b) below.


  (b) Posting. The Employee Savings Deferral for each Participant shall be an
amount equal to (1) plus the excess, if any, of the sum of (2) plus (3) in
excess of (4) where (1) is the amount of his or her Bonus Deferral designated by
the Participant as an Employee Savings Deferral on his or her Deferral Election,
(2) is the amount of his or her Compensation (reduced by the Bonus Deferral) for
the period designated by the Participant as an Employee Savings Deferral on his
or her Deferral Election, (3) is the sum of similar amounts for each preceding
period in the Plan Year and (4) if the Participant is also a participant in the
RSP for that period, is the amount of the Contribution Dollar Limit for the Plan
Year. The Employee Savings Deferral shall be posted to the Employee Savings
Account of such Participant as of the date such Compensation (or Bonus Deferral)
amount would otherwise have been paid to the Participant.


  4.3 Replacement RSP Employer Deferral.


  (a) Frequency and Eligibility. For the 1999 Plan Year, if a Participant makes
a Replacement RSP Employee Deferral, Pepsi-Cola General Bottlers, Inc. shall
post to this Plan on behalf of such Participant a Replacement RSP Employer
Deferral as described in the following Posting and Allocation Method paragraph.


  (b) Posting and Allocation Method. The Replacement RSP Employer Deferral for
each period shall total one hundred percent (100%) of each eligible
Participant's Replacement RSP Employee Deferral for the period, provided that no
Replacement RSP Employer Deferral shall be made based upon a Participant's
Replacement RSP Employee Deferral in excess of six percent (6%) of his or her
Compensation. The Replacement RSP Employer Deferral shall be posted to the
Replacement RSP Employer Account of such Participant as of the same date the
Replacement RSP Employee Deferral which it matches is posted.


  4.4 Replacement RSP Employee Deferral.


  (a) Frequency and Eligibility. For the 1999 Plan Year, Pepsi-Cola General
Bottlers, Inc. shall post to this Plan on behalf of each Participant an amount
equal to the amount designated by the Participant as an Replacement RSP Employee
Deferral on his or her Deferral Election.


  (b) Posting. The Replacement RSP Employee Deferral shall be posted to the
Replacement RSP Employee Account of such Participant as of the date such
Compensation amount would otherwise have been paid to the Participant.


  4.5 Employer Nonelective Deferral.


  (a) Frequency and Eligibility. For each period on and after January 1, 2002,
for which the Participating Employer makes a Pay Based Contribution to the RSP
on behalf of an Eligible Participant's Compensation, the Participating Employer
shall post to this Plan on behalf of such Eligible Participant an Employer
Nonelective Deferral as described in subsection (b) below. Effective January 1,
2004, for purposes of Employer Nonelective Deferrals, an Eligible Participant is
a Participant who has completed six (6) consecutive months of service with the
Employer.


  (b) Posting. The Employer Nonelective Deferral by a Participating Employer for
each Eligible Participant shall be an amount equal to the excess, if any, of (1)
over (2) where (1) is the amount of Employer Nonelective Deferral for the period
based on Compensation for such period and (2) is equal to the amount of Pay
Based Contribution made for the Eligible Participant by such Participating
Employer for the same period to the RSP. The Employer Nonelective Deferral shall
be posted to the Employer Savings Account of such Eligible Participant as of the
same date the Pay Based Contribution is made to the RSP.


  4.6 Retirement Bonus Account Deferral.


  (a) Frequency and Eligibility. For each Plan Year for which a Participant
makes a Bonus Deferral Election that is to be paid in the same manner as the
Employee Savings Deferral, the Participating Employer shall post to this Plan on
behalf of such Participant a Bonus Deferral as described in the following
Posting and Allocation Method paragraph.


  (b) Posting and Allocation Method. The Bonus Deferral for each MIC Award equal
to the amount of the Bonus Deferral Election shall be posted to the Retirement
Bonus Account of such Participant as of the same date the MIC Award would
otherwise have been paid to the Participant which it matches is posted.


  4.7 Fixed Date Bonus Account Deferral.


  (a) Frequency and Eligibility. For each Plan Year for which a Participant
makes a Bonus Deferral Election that is not to be paid in the same manner as the
Employee Savings Deferral, the Participating Employer shall post to this Plan on
behalf of each Participant such Bonus Deferral as described in the following
Posting and Allocation Method paragraph.


  (b) Posting and Allocation Method. The Bonus Deferral for each MIC Deferral
equal to the amount of the Bonus Deferral Election shall be posted to the Fixed
Date Bonus Account of such Participant as of the date the MIC Award would
otherwise have been paid to the Participant.


  4.8 LTIP Bonus Account Deferral.


  (a) Frequency and Eligibility. For each Plan Year for which a Participant
makes an LTIP Deferral Election, the Participating Employer will post to this
Plan on behalf of such Participant an LTIP Deferral as described in the
following Posting and Allocation Method paragraph.


  (b) Posting and Allocation Method. The LTIP Deferral for each LTIP Cash
Account equal to the amount of the LTIP Deferral Election will be posted to the
LTIP Deferral Account of such Participant as of the date the LTIP Cash Account
would otherwise have been paid to the Participant (or would have been paid but
for the Participant's election to defer payment).


ARTICLE V

ACCOUNTING FOR PARTICIPANTS’ ACCOUNTS AND FOR INVESTMENT FUNDS


  5.1 Individual Participant Accounting.


  (a) Account Maintenance. The Senior Vice President shall cause each
Participating Employer to reflect transactions involving amounts posted to the
Accounts for each Participant and the measurement of investment returns on
Accounts in accordance with this Plan. Investment returns during or with respect
to an Accounting Period shall be Accounted for at the individual Account level
by "posting" such returns by each Participating Employer to each of the
appropriate Accounts of each affected Participant. Account values shall be
maintained in shares, units or dollars.


  (b) Trade Date Accounting and Investment Cycle. For any financial transaction
involving a change in the measurement of investment returns, withdrawals or
distributions to be processed as of a Trade Date, the Senior Vice President must
receive instructions by the Sweep Date and such instructions shall apply only to
amounts posted to the Accounts as of the Trade Date. Such financial transactions
in an Investment Fund shall be posted to a Participant's Accounts as of the
Trade Date and based upon the Trade Date values. All such transactions shall be
effected on the Settlement Date (or as soon as is administratively feasible)
relating to the Trade Date as of which the transaction occurs.


  (c) Suspension of Transactions. Whenever the Senior Vice President considers
such action to be appropriate, the Senior Vice President, in its discretion, may
suspend from time to time the Trade Date.


  (d) Error Correction. The Senior Vice President may correct any errors or
omissions in the administration of this Plan by restoring or charging any
Participant's Accounts with the amount that would be credited or charged to the
Accounts had no error or omission been made.


  5.2 Accounting for Investment Funds. The investment returns of each Investment
Fund shall be tracked in the same manner as such Investment Funds are tracked
under the RSP. Investment income, earnings, and losses charged against the
Accounts shall be based solely upon the actual performance (net of expenses and
charges allowed under the RSP) of each of the Investment Funds for the period of
time all or some portion of each of the Accounts has been designated to use such
Investment Fund as a measurement of investment returns. A change of measurement
of returns from one Investment Fund to another, or a distribution or withdrawal,
shall be determined as of the same dates and in the same manner as if amounts
posted in Accounts were actually invested in the RSP and such financial
transactions were being implemented in the RSP.


ARTICLE VI

INVESTMENT FUNDS AND ELECTIONS


  6.1 Elections.


  (a) General. A Participant must make a separate Investment Election and
Conversion Election with respect to the Deferrals and Accounts; provided
however, (1) if no Investment Election or Conversion Election is received from a
Participant, such Participant will, if applicable, be deemed to have submitted a
Conversion Election, effective January 1, 1994 with respect to his or her
Accounts as of December 31, 1993, which designates a percentage of such Accounts
to have its investment returns measured by an Investment Fund which is the same
percentage and investment fund in the RSP that such Participant had previously
been deemed to have designated prior to January 1, 1994, with the exception that
any amounts designated to measure the investment returns of the Windsor Fund
shall instead use the Large Company Fund; and (2) if no Conversion Election is
received to direct the reinvestment of proceeds payable upon liquidation of the
PepsiCo Stock Fund, the proceeds will be invested in the Fixed Income Fund of
the RSP.


  (b) Prior to January 1, 1994. A Participant's Investment Election and
Conversion Election with respect to this Plan were deemed to be identical to
each comparable investment direction made by the Participant under the RSP.
Effective January 1, 1994, this Plan no longer uses a Participant's RSP
investment directions.


  6.2 Investment of Deferrals.


  (a) Investment Election. Each Participant may designate the one or more
Investment Funds which will serve as a measurement of investment returns for
Deferrals posted to his or her Accounts (and the portion of such Accounts
attributable to such Deferrals) by making an Investment Election in the manner
designated by the Senior Vice President. Each Investment Election shall apply
proportionately to all Deferrals based upon the relative amount of each.


  (b) Effective Date of Investment. Election Change of Investment Election. A
Participant's initial Investment Election will be effective with respect to a
Fund on the Trade Date which relates to the Sweep Date on which or prior to
which the Investment Election is received pursuant to procedures specified by
the Senior Vice President. Any Investment Election which has not been properly
completed will be deemed not to have been received. A Participant's Investment
Election shall continue in effect, notwithstanding any change in his or her
Compensation or his or her Deferral Percentage, until the effective date of a
new Investment Election. A change in Investment Election shall be effective with
respect to a Fund on the Trade Date which relates to the Sweep Date on which or
prior to which the Senior Vice President receives the Participant's new
Investment Election.


  6.3 Investment of Accounts.


  (a) Conversion Election. Notwithstanding a Participant's Investment Election,
a Participant or Beneficiary may change the measurement of investment returns of
his or her Accounts by making a Conversion Election in the manner designated by
the Senior Vice President. Each Conversion Election shall apply proportionately
to all affected Accounts based upon the relative balance of each.


  (b) Effective Date of Conversion Election. A Conversion Election to change a
Participant's measurement of investment returns of his or her Accounts in one
Investment Fund to another Fund shall be effective with respect to such Funds on
and after the Trade Date which relates to the Sweep Date on which or prior to
which the Election is received pursuant to procedures specified by the Senior
Vice President. Notwithstanding the foregoing, to the extent required by any
provisions of an Investment Fund, the effective date of any Conversion Election
may be delayed or the amount of any permissible Conversion Election may be
reduced. Any Investment Election which has not been properly completed will be
deemed not to have been received.


  6.4 Restrictions on Measurement. The following additional restrictions shall
apply to the measurement of investment return of Deferrals and Accounts:


  (a) Effective after January 1, 2003, an Investment Election shall be permitted
which results in a measurement of investment return for Deferrals to be an
Investment Fund invested primarily in Company Stock and a Conversion Election
shall be permitted which results in a measurement of investment return for
Accounts into or out of an Investment Fund invested primarily in Company Stock
(prior to January 1, 2003 and after January 1, 1994, there was no Investment
Election permitted which resulted in a measurement of investment return for
Deferrals through an Investment Fund invested primarily in Company Stock and no
Conversion Election was permitted which resulted in a measurement of investment
return for Accounts into or out of an Investment Fund invested primarily in
Company Stock);


  (b) Any limitations, conditions or restrictions which may be imposed by the
Senior Vice President; and


  (c) Any limitation, condition or restriction which is imposed on the
measurement of investment returns in or the liquidation of funds out of any
Investment Fund in the RSP.


  6.5 Procedures. The procedures, frequency and time deadlines for making an
Investment Election or Conversion Election shall be the same as the applicable
procedures, frequency and time deadlines in the RSP, except to the extent
provided otherwise in this Plan or by the Senior Vice President.


  6.6 PepsiCo Transfer Account.


  (a) Each Participant with a PepsiCo Transfer Account invested in a PepsiCo
Capital Stock Account shall have available to such Participant as an Investment
Fund the PepsiCo Capital Stock Fund described in (b) hereof, but only to the
extent that such Account was invested in such PepsiCo Capital Stock Account on
January 1, 2001 and only for so long as the PepsiCo Capital Stock Fund is
available in the RSP. Such a Participant may file a Conversion Election to
transfer out of the PepsiCo Capital Stock Fund to another Investment Fund, but
may not make a Conversion Election to transfer Accounts into the PepsiCo Capital
Stock Fund.


  (b) Accounts invested in the PepsiCo Capital Stock Account phantom option are
adjusted to reflect an investment in PepsiCo Capital Stock. An amount deferred
or transferred into this option is converted to phantom shares of PepsiCo
Capital Stock of equivalent value by dividing such amount by the Fair Market
Value of a share of PepsiCo Capital Stock on the date as of which the amount is
invested in this option by this Plan. Only whole shares are determined. Any
remaining amount (and all amounts that would be received by the Account as
dividends, if dividends were paid on phantom shares of PepsiCo Capital Stock as
they are on actual shares) are credited to a dividend subaccount that is
invested in the phantom option in the Fixed Income Account.


  (1) A Participant's interest in the PepsiCo Capital Stock Account is valued as
of a Valuation Date by multiplying the number of phantom shares credited to such
Participant's Account on such date by the Fair Market Value of a share of
PepsiCo Capital Stock on such date, and then adding the value of the
Participant's dividend subaccount.


  (2) If shares of PepsiCo Capital Stock change by reason of any stock split,
stock dividend, recapitalization, merger, consolidation, spinoff, combination or
exchange of shares or other similar corporate change, such equitable adjustment
shall be made in the number of shares credited to an Account or subaccount as
the Plan may determine to be necessary or appropriate.


  (c) For purposes of this Section, "Fair Market Value" and "Valuation Date"
have the following meanings:


  (1) "Fair Market Value" means, for purposes of converting a Participant's
deferrals to PepsiCo Capital Stock as of any date, the Fair Market Value of
PepsiCo Capital Stock determined as the average of the high and low price on
such date for PepsiCo Capital Stock as reported on the composite tape for
securities listed on the New York Stock Exchange, Inc., rounded to four decimal
places. For purposes of determining the value of a Plan distribution or for
reallocating amounts between phantom investment options under the Plan, the Fair
Market Value of PepsiCo Capital Stock is determined as the closing price on the
applicable Valuation Date (identified's based on the Plan's current procedures)
for PepsiCo Capital Stock, whichever is applicable, as reported on the composite
tape for securities listed on the New York Stock Exchange, Inc., rounded to four
decimal places.


  (2) "Valuation Date" means each date as of which Participant Accounts are
valued in accordance with procedures of the Plan that are currently in effect.
Values are determined as of the close of a Valuation Date or, if such date is
not a business day, as of the close of the immediately preceding business day.


  6.7 MIC Deferral Accounts. Effective January 1, 2003, all MIC Deferral
Accounts shall be subject to the Investment Fund and Investment Election
criteria described above in this Article VI, except that a separate Investment
Election must be made by a Participant with respect to such MIC Deferral
Accounts. Prior to January 1, 2003, all MIC Deferral Accounts shall have
interest posted thereto by the Participating Employer as a measurement of
investment return. The rate of interest deemed to be earned on such MIC Deferral
Accounts on any day shall be the Baa Corporate Bond Yield Average published by
Moody’s Investors Service, Inc. for the first business day in the January or
July coincident with or last preceding such day. For any day prior to April 1,
2000, the rate of interest shall be the stated prime rate of interest charged by
Harris Trust and Savings Bank on the first business day in the January or July
coincident with or last preceding such day.


ARTICLE VII

VESTING AND FORFEITURES


  7.1 Fully Vested Deferral Accounts.


      Except as provided in Section 7.2 below, a Participant shall be fully
vested and have a nonforfeitable right to his or her Accounts at all times.


  7.2 Partially Vested Deferral Accounts. Effective January 1, 2004:


  (a) A Participant shall be fully vested and have a nonforfeitable right to his
or her Employer Savings Account only upon the occurrence of any one or more of
the following events:


  (1) Completion of at least a minimum number of Years of Vesting Service in the
Vesting Schedule, as described in subsection (b) below, for a 100%
nonforfeitable percentage.


  (2) Attainment of age 65.


  (3) Termination of Employment for reason of a Disability. For this purpose,
Disability means the incapacity of a Participant on account of bodily injury or
physical or mental disease which has been determined under the Social Security
or Railroad Retirement Act or under any plan of long-term disability insurance
provided by a third-party carrier, to entitle the Participant to disability
benefits.


  (4) Death while an Employee.


  (b) If a Participant has a Termination of Employment, the Participant shall be
vested and have a nonforfeitable right to his or her Employer Savings Account,
determined in accordance with the following Vesting Schedule:


  Years of Vesting Service Nonforfeitable Percentage             Less than 1
year 0%     1 year but less than 2 years 20%     2 years but less than 3 years
40%     3 years but less than 4 years 60%     4 years but less than 5 years 80%
    5 years or more 100%  


  (c) A forfeiture of a Participant's nonvested Employer Savings Account shall
occur under the Plan as of a Participant's Termination of Employment.
Forfeitures shall be used to reduce future Employer Savings Deferrals and
Employer Nonelective Deferrals that must be made by the Employer.


  (d) A Year of Service for Vesting shall have the same meaning as such term is
defined in the RSP.


  7.3 Retain Full Vesting. Notwithstanding anything in the Plan to the contrary,
once a Participant is fully vested in an Account, the Participant shall always
be fully vested in such Account.


ARTICLE VIII

WITHDRAWALS


  8.1 Withdrawals for Hardship.


  (a) Requirements. A Participant may request the withdrawal of any amount from
the portion of his or her Accounts (not in excess of the balance of such
Accounts) needed to satisfy a financial need by making a withdrawal request in
accordance with a procedure established by the Senior Vice President. A
financial need for this purpose is a severe, unanticipated hardship, the
occurrence of which is beyond the Participant's control and for which the amount
needed to satisfy the hardship is determined only after the Participant has used
other readily available funds or resources (other than this Plan and the RSP).


  (b) Account Sources for Withdrawal. The withdrawal amount shall come only from
the following Accounts, in the following priority order:


  RSP Employee Account   RSP Employer Account   Replacement RSP Employer Account
  Replacement RSP Employee Account   Employee Savings Account   MIC Deferral
Account   Fixed Date Bonus Account   LTIP Deferral Account   Retirement Bonus
Account   Employer Savings Account


  8.2 Withdrawal Processing.


  (a) Minimum Amount. There is no minimum payment for any type of withdrawal.


  (b) Application by Participant. A Participant must submit a withdrawal
request, in accordance with a procedure established by the Senior Vice
President, to the Senior Vice President to apply for any type of withdrawal.


  (c) Approval by Senior Vice President. The Senior Vice President is
responsible for determining that a withdrawal request conforms to the
requirements described in this Section and notifying the Participating Employer
of any payments to be made in a timely manner. Any request to make a withdrawal
by the Senior Vice President may be approved only by disinterested members of
the Management Committee, or if none, the Compensation Committee.


  (d) Time of Processing. The Participating Employer shall process all
withdrawal requests which it receives by a Sweep Date, based on the value as of
the Trade Date to which it relates, and fund them on the next Settlement Date.
The Participating Employer shall then make payment to the Participant as soon
thereafter as is administratively feasible.


  (e) Medium and Form of Payment. The medium of payment for withdrawals is cash.
The form of payment for withdrawals shall be a single installment.


  (f) Investment Fund Sources. Within each Account used for funding a
withdrawal, amounts shall be taken by type of investment measurement in direct
proportion to the value of the Participant's Accounts in each Investment Fund at
the time the withdrawal is made.


ARTICLE IX

DISTRIBUTIONS


      Benefits payable under this Plan shall be paid in the form and time
prescribed below.


  9.1 Form and Timing of Employee Savings Account and Employer Savings Account
Distributions. This Section shall govern the form and timing of distributions of
the Employee Savings Account and Employer Savings Account (and ERP Accounts
directed to be treated the same as the Employee Savings Account and Employer
Savings Account) that begin on or after the Effective Date. Plan distributions
that begin before that date shall be governed by the prior terms of the ERP. The
provisions of this Section 9.1 are in all cases subject to the cashout rules set
forth in Section 9.7.


  (a) No Advance Election:  This subsection shall apply to a Participant who
does not have an Advance Election in effect as of the close of business on the
day before his or her Termination of Employment and for whom Sections 9.10 and
9.11 do not apply. Subject to the next sentence, a Participant described in this
subsection shall be paid his or her Employee Savings Account and Employer
Savings Account (and ERP Accounts directed to be treated the same as the
Employee Savings Account and Employer Savings Account), whichever is applicable,
in the Installment Form of Payment for fifteen (15) years commencing at the same
time as he or she is paid his or her Retirement Benefit under the Pension Plan.
If a Participant has no Retirement Benefit under the Pension Plan, his or her
Retirement Bonus Account will be paid in the Installment Form of Payment for
fifteen (15) years commencing on the first day of the month next following the
month in which occurs the later of (1) his or her attainment of age fifty-five
(55); or (2) his or her Termination of Employment. If a Participant's Payment
Date occurs while he or she is still an employee of the Participating Employer
(because of the time of payment provisions in Code Section 401(a)(9)), payment
under the Plan shall not begin until the first of the month next following the
Participant's Termination of Employment. In this instance, the form of payment
under this Plan shall remain the Installment Form of Payment for fifteen (15)
years.


  (b) Advance Election in Effect:  his subsection shall apply to a Participant:
(i) who has an Advance Election in effect as of the close of business on the day
before his or her Termination of Employment, (ii) whose Termination of
Employment is after the Effective Date, and (iii) if Sections 9.10 and 9.11 do
not apply. To be in effect, an Advance Election must meet the advance receipt
and other requirements of Section 9.5.


  (1) Lump Sum Election:  If a Participant covered by this subsection has an
Advance Election to receive a single lump sum in effect as of the close of
business on the day before his or her Termination of Employment, the
Participant's Employee Savings Account and Employer Savings Account (and ERP
Accounts directed to be treated the same as the Employee Savings Account and
Employer Savings Account) shall be paid as a single lump sum as of the first of
the month coincident with or next following his or her Termination of
Employment.


  (2) Installment Election:  If a Participant covered by this subsection has an
Advance Election to receive an Installment Form of Payment in effect as of the
close of business on the day before his or her Termination of Employment, the
Participant's Employee Savings Account and Employer Savings Account (and ERP
Accounts directed to be treated the same as the Employee Savings Account and
Employer Savings Account) shall be paid in an Installment Form of Payment for
five (5) years beginning on the first of the month coincident with or next
following his or her Termination of Employment.


  9.2 Form and Timing of Retirement Bonus Account Distributions. This Section
shall govern the form and timing of distributions of the Retirement Bonus
Account that begin on or after the Effective Date. Plan distributions that begin
before that date shall be governed by the prior terms of the Plan. The
provisions of this Section 9.2 are in all cases subject to the cashout rules set
forth in Section 9.7.


  (a) No Advance Election:  This subsection shall apply to a Participant who
does not have an Advance Election in effect as of the close of business on the
day before his or her Termination of Employment and for whom Sections 9.10 and
9.11 do not apply. Subject to the next sentence, a Participant described in this
subsection shall be paid his or her Retirement Bonus Account in the Installment
Form of Payment for fifteen (15) years commencing at the same time as he or she
is paid his or her Retirement Benefit under the Pension Plan. If a Participant
has no Retirement Benefit under the Pension Plan, his or her Retirement Bonus
Account will be paid in the Installment Form of Payment for fifteen (15) years
commencing on the first day of the month next following the month in which
occurs the later of (1) his or her attainment of age fifty-five (55); or (2) his
or her Termination of Employment. If a Participant's Payment Date occurs while
he or she is still an employee of the Participating Employer (because of the
time of payment provisions in Code Section 401(a)(9)), payment under the Plan
shall not begin until the first of the month next following the Participant's
Termination of Employment and the form of payment under this Plan shall remain
the Installment Form of Payment for fifteen (15) years.


  (b) Advance Election in Effect:  This subsection shall apply to a Participant:
(i) who has an Advance Election in effect as of the close of business on the day
before his or her Termination of Employment, (ii) whose Termination of
Employment is after the Effective Date, and (iii) if Sections 9.10 and 9.11 do
not apply. To be in effect, an Advance Election must meet the advance receipt
and other requirements of Section 9.5.


  (1) Lump Sum Election:  If a Participant covered by this subsection has an
Advance Election to receive a single lump sum in effect as of the close of
business on the day before his or her Termination of Employment, the
Participant's Retirement Bonus Account shall be paid as a single lump sum as of
the first of the month coincident with or next following his or her Termination
of Employment.


  (2) Installment Election:  If a Participant covered by this subsection has an
Advance Election to receive an Installment Form of Payment in effect as of the
close of business on the day before his or her Termination of Employment, the
Participant's Retirement Bonus Account shall be paid in an Installment Form of
Payment for five (5) years beginning on the first of the month coincident with
or next following his or her Termination of Employment


  9.3 Form and Timing of Fixed Date Bonus Account Distributions. This Section
shall govern the form and timing of distributions of the Fixed Date Bonus
Account that begin on or after the Effective Date. Plan distributions that begin
before that date shall be governed by the prior terms of the Plan.


  (a) Form: The form of payment of the balance of each Participant's Fixed Date
Bonus Account for each Plan Year will be a single sum payment.


  (b) Timing: The Payment Date of the balance of a Participant's Fixed Date
Bonus Account for each Plan Year shall be the fixed Payment Date selected by the
Participant on the Deferral Election Form for the Plan Year.


  9.4 Form and Timing of LTIP Deferral Account Distributions. This Section shall
govern the form and timing of distributions of the LTIP Deferral Account that
begin on or after the Effective Date.


  (a) Form: The form of payment of the balance of each Participant's LTIP
Deferral Account will be a single sum payment.


  (b) Timing: The balance of a Participant's LTIP Deferral Account will be paid
on the Payment Date.


  9.5 Procedures for Elections. This Section sets forth the procedures for
making Advance Elections.


  (a) In General: To qualify as an Advance Election for purposes of Sections 9.1
and 9.2, an election must be made in writing, on the form designated by the
Senior Vice President, and must be signed by the Participant. These requirements
also apply to any revocations of such elections. Spousal consent is not required
for any election (or revocation of election) under the Plan.


  (b) Advance Election: To qualify as an Advance Election, an election must be
made on or after the Effective Date, and meet the following requirements:


  (1) Election: The Participant shall designate on the Advance Election form
whether the Participant elects to take his or her Employee Savings Account,
Employer Savings Account (and ERP Accounts elected to be treated the same as the
Employee Savings Account and Employer Savings Account) and Retirement Bonus
Account in the form of an Installment Form of Payment or a single lump sum.


  (2) Receipt by Senior Vice President: The Advance Election must be received by
the Senior Vice President before the start of the calendar year containing the
Participant's Termination of Employment, and at least six (6) months before the
Termination of Employment. An election that meets the foregoing requirements
shall remain effective until it is changed or revoked.


  (3) Change or Revocation of Election: A Participant may change an Advance
Election by filing a new Election that meets the foregoing requirements. A
Participant may revoke an Advance Election only by filing a revocation that is
received by the Senior Vice President before the start of the calendar year
containing the Participant's Termination of Employment, and at least six (6)
months before the Termination of Employment.


      Any Advance Election by a Participant shall be void if the Participant is
not entitled to Accounts.


  9.6 Survivor Benefit of Accounts. Upon the death of a Participant, the
remaining balance in his or her Accounts shall be paid to the Participant’s
Beneficiary in a single sum as soon as administratively possible after the
Participant’s death; provided however, if such payment will result in any
portion of the payment (or any other amount paid to such Beneficiary during the
same Plan Year) not being deductible by reason of Code Section 162(m), the
Senior Vice President may defer payment to a later Payment Date designated by it
and such Accounts shall continue to have investment returns measured under this
Plan.


  9.7 Cashout Distributions. If, at a Participant’s Termination of Employment,
the aggregate value of the Participant’s Accounts (other than the Fixed Date
Bonus Account) is equal to or less than $20,000, the Senior Vice President shall
distribute to the Participant such Participant’s Accounts in a single sum
payment.


  9.8 Grandfather Elections.


  (a) Prior to 1994: The timing and form of payment of the balance of Accounts
and Survivor Benefit with respect to a Participant or Beneficiary, respectively
as of any date of determination prior to 1994 shall be determined by the terms
and provisions of the ERP as of such date.


  (b) ERP Accounts: The timing and payment of the balance of ERP Accounts shall
be based upon (1) the "Deferral Elections" (as defined in the ERP prior to the
Effective Date) of the Participant, (2) the "Enrollment Elections" (as defined
in the ERP prior to the Effective Date) of the Participant, and (3) the terms of
the ERP as they existed immediately prior to the Effective Date; provided
however, notwithstanding the preceding, a Participant who is an Employee on the
Effective Date may irrevocably elect, prior to July 1, 1999, to have his or her
ERP Accounts paid on and after January 1, 2000, as if they were an Employee
Savings Account and Employer Savings Account.


  (c) PepsiCo Transfer Account: The timing and payment of the balance of a
PepsiCo Transfer Account shall be based upon the Participant's elections in
effect on June 30, 1999, under the PepsiCo Executive Income Deferral Program and
any future election rights the Participant would have had under such program
with respect to the timing and form of payment of those accounts.


  9.9 MIC Deferral Accounts. The timing and payment of MIC Deferral Accounts
shall be based upon (1) the “Deferral Elections” (as defined in the Plan prior
to May 21, 1999) of the Participant, (2) the “Enrollment Elections” (as defined
in the Plan prior to May 21, 1999) of the Participant, and (3) the terms of the
plan as they existed immediately prior to May 21, 1999.


  9.10 Payment of Accounts Due to an Investment Grade Rating Change.
Notwithstanding Sections 9.1, 9.2 or 9.7, if either (1) the Participating
Employer or (2) the Parent is rated below an Investment Grade Rating, then the
balance of a Participant’s Accounts maintained with respect to that
Participating Employer shall be paid immediately in a single sum to such
Participant.


  9.11 Payment of Accounts Due to a Change of Control. On and after a Change of
Control involving a Participating Employer and notwithstanding Sections 9.1, 9.2
or 9.7, in the event of a Participant’s Termination of Employment within three
(3) years following a Change of Control, the balances of his or her Accounts
maintained with respect to that Participating Employer shall be paid immediately
in a single sum to such Participant.


ARTICLE X

AMENDMENT


  10.1 Prior to a Change of Control. The Company reserves the right to amend
this Plan with respect to the Accounts of each Participating Employer from time
to time by action of the Compensation Committee, but without the written consent
of each Participant and Beneficiary of a deceased Participant, no such action
may reduce or relieve any Participating Employer or the Company of any current,
past or future obligation with respect to any balance of Accounts maintained by
such Participating Employer under this Plan for such Participant (or
Beneficiary) as of the date of such amendment, except (a) to the extent such
amendment is required by written opinion of counsel to the Company to avoid
recognition of income by a Participant or Beneficiary subject to federal income
taxation; or (b) is determined by the Senior Vice President to be a necessary
administrative amendment.


      In addition, the Senior Vice President, acting on behalf of the Company,
may amend, modify, change or revise the Plan, in whole or in part, or with
respect to all persons or a designated group of persons provided, however (a) no
such action may be taken if it could not have been adopted under this Section by
the Compensation Committee, (b) no such action may be taken if it causes a
change in the level or type of contributions to be made to the Plan or otherwise
materially increase the duties and obligations of any or all Employers with
respect to the Plans, and (c) no such action may amend Articles XI.


  10.2 After a Change of Control. This Plan may not be amended with respect to
the Accounts maintained by a Participating Employer following a Change of
Control for that Participating Employer without the consent of affected
Participants of such Participating Employer; however, this Section 10.2 will not
apply to the Accounts of Participants maintained by Participating Employers not
involved in a Change of Control.


ARTICLE XI

TERMINATION


       Notwithstanding Section 10.2, the Company, by action of the Compensation
Committee, reserves the right to terminate this Plan with respect to the
Accounts of each Participating Employer, provided the balance of Accounts
maintained by such Participating Employer for such Participant (or for a
Beneficiary) as of the date of termination shall be paid as soon as
administratively possible.


ARTICLE XII

ADMINISTRATION


  12.1 Authority to Administer Plan. The Plan shall be administered by the
Senior Vice President, which shall have the authority to interpret the Plan and
issue such regulations as it deems appropriate. The Senior Vice President shall
maintain Plan records and make benefit calculations, and may rely upon
information furnished it by the Participant in writing, including the
Participant’s current mailing address, age and marital status. The Senior Vice
President’s interpretations, determinations, regulations and calculations shall
be final and binding on all persons and parties concerned.


  12.2 Facility of Payment. Whenever, in the Senior Vice President’s opinion, a
person entitled to receive any payment of a benefit or installment thereof
hereunder is under a legal disability or is incapacitated in any way so as to be
unable to manage his or her financial affairs, the Senior Vice President may
make payments to such person or to the legal representative of such person for
his or her benefit, or the Senior Vice President may apply the payment for the
benefit of such person in such manner as it considers advisable. Any payment of
a benefit or installment thereof in accordance with the provisions of this
Section shall be a complete discharge of any liability for the making of such
payment under the provisions of the Plan.


  12.3 Claims Procedure for Claims Made Prior to January 1, 2002.


  (a) Initial Review of Claim. If any individual believes that he has improperly
been excluded from participation in the Plan, or if a Participant believes he is
entitled to benefits in an amount greater than those which he is receiving or
has received, he may file a claim with the Senior Vice President. Such a claim
will be in writing and state the nature of the claim, the facts supporting the
claim, the amount claimed, and the address of the claimant. The Senior Vice
President will review the claim and, unless special circumstances require an
extension of time, within 90 days after receipt of the claim, mail written
notice by registered or certified mail to the claimant of the decision with
respect to the claim. If special circumstances require an extension of time, the
claimant will be so advised in writing mailed within the initial 90-day period
and in no event will such an extension exceed 90 days. The notice of the
decision with respect to the claim will be written in a manner calculated to be
understood by the claimant and, if the claim is wholly or partially denied, set
forth the specific reasons for the denial, specific references to the pertinent
Plan provisions on which the denial is based, a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary, and an explanation
of the claim review procedure under the Plan, including a notice that: (i) the
claimant or his or her duly authorized representative may request a review of
the denial in accordance with the procedures set forth in subsection (b) of this
Section, (ii) the claimant may have reasonable access to pertinent documents,
and (iii) the claimant may submit comments in writing to the Senior Vice
President.


  (b) Appeal of Claim. Within 60 days after notice of the denial has been
received by the claimant, the claimant or his or her duly authorized
representative may request a review of the denial by the Senior Vice President
by filing with the Senior Vice President, a written request for such review. If
a request is so filed, review of the denial will be made by the Senior Vice
President within 60 days after receipt of such request, unless special
circumstances require an extension of time, and the claimant will be given
written notice of the resulting final decision. If special circumstances require
an extension of time, the claimant will be so advised in writing mailed within
the initial 60-day period and in no event will an extension exceed 60 days. The
notice of the Senior Vice President's final decision will include specific
reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based and will be written in a manner
calculated to be understood by the claimant.


  12.4 Claims Procedure for Claims Made on and after January 1, 2002.


  (a) Definitions. For purposes of this Section 12.4, the following words or
phrases in quotes when capitalized will have the meaning set forth below:


  (1) "Adverse Benefit Determination" means a denial, reduction or the
termination of, or a failure to provide or make payment (in whole or in part)
with respect to a Claim for a benefit, including any such denial, reduction,
termination, or failure to provide or make payment that is based on a
determination of a Participant's or Beneficiary's eligibility to participate in
the Plan.


  (2) "Claim" means a request for a benefit or eligibility to participate in the
Plan, made by a Claimant in accordance with the Plan's procedures for filing
Claims, as described in this Section 12.4.


  (3) "Claimant" is defined in Section 12.4(b)(2).


  (4) "Notice" or "Notification" means the delivery or furnishing of information
to an individual in a manner that satisfies applicable Department of Labor
regulations with respect to material required to be furnished or made available
to an individual.


  (5) "Relevant Documents" include documents, records or other information with
respect to a Claim that:


  (A) were relied upon by the Senior Vice President in making the benefit
determination;


  (B) were submitted to, considered by or generated for, the Senior Vice
President in the course of making the benefit determination, without regard to
whether such documents, records or other information were relied upon by the
Senior Vice President in making the benefit determination;


  (C) demonstrate compliance with administrative processes and safeguards
required in making the benefit determination; or


  (D) constitute a statement of policy or guidance with respect to the Plan
concerning the denied benefit for the Participant's circumstances, without
regard to whether such advice was relied upon by the Senior Vice President in
making the benefit determination.


  (b) Procedure for Filing a Claim. In order for a communication from a Claimant
to constitute a valid Claim, it must satisfy the following paragraphs (1) and
(2) of this paragraph (b).


  (1) Any Claim submitted by a Claimant must be in writing on the appropriate
Claim form (or in such other manner acceptable to the Senior Vice President) and
delivered, along with any supporting comments, documents, records and other
information, to the Senior Vice President in person, or by mail postage paid, to
the address for the Senior Vice President provided in the Summary Plan
Description.


  (2) Claims and appeals of denied Claims may be pursued by a Participant or an
authorized representative of the Participant (each of whom will be referred to
in this section as a "Claimant"). However, the Senior Vice President may
establish reasonable procedures for determining whether an individual has been
authorized to act on behalf of a Participant.


  (c) Initial Claim Review. The initial Claim review will be conducted by the
Senior Vice President, with or without the presence of the Claimant, as
determined by the Senior Vice President in its discretion. The Senior Vice
President will consider the applicable terms and provisions of the Plan and
amendments to the Plan, information and evidence that is presented by the
Claimant and any other information it deems relevant. In reviewing the Claim,
the Senior Vice President will also consider and be consistent with prior
determinations of Claims from other Claimants who were similarly situated and
which have been processed through the Plan's claims and appeals procedures
within the past 24 months.


  (d) Initial Benefit Determination.


  (1) The Senior Vice President will notify the Claimant of the Senior Vice
President's determination within a reasonable period of time, but in any event
(except as described in paragraph (2) below) within 90 days after receipt of the
Claim by the Senior Vice President.


  (2) The Senior Vice President may extend the period for making the benefit
determination by 90 days if it determines that such an extension is necessary
due to matters beyond the control of the Plan and if it notifies the Claimant,
prior to the expiration of the initial-90 day period, of circumstances requiring
the extension of time and the date by which the Senior Vice President expects to
render a decision.


  (e) Manner and Content of Notification of Adverse Benefit Determination.


  (1) The Senior Vice President will provide a Claimant with written or
electronic Notice of any Adverse Benefit Determination, in accordance with
applicable Department of Labor regulations.


  (2) The Notification will set forth in a manner calculated to be understood by
the Claimant:


  (A) The specific reason or reasons for the Adverse Benefit Determination;


  (B) Reference to the specific provision(s) of the Plan on which the
determination is based;


  (C) Description of any additional material or information necessary for the
Claimant to perfect the Claim and an explanation of why such material or
information is necessary; and


  (D) A description of the Plan's review procedures and the time limits
applicable to such procedures, including a statement of the Claimant's right to
bring a civil action under Section 502(a) of ERISA following an Adverse Benefit
Determination on review.


  (f) Procedure for Filing a Review of an Adverse Benefit Determination.


  (1) Any appeal of an Adverse Benefit Determination by a Claimant must be
brought to the Senior Vice President within 60 days after receipt of the Notice
of the Adverse Benefit Determination. Failure to appeal within such 60-day
period will be deemed to be a failure to exhaust all administrative remedies
under the Plan. The appeal must be in writing utilizing the appropriate form
provided by the Senior Vice President (or in such other manner acceptable to the
Senior Vice President); provided, however, that if the Senior Vice President
does not provide the appropriate form, no particular form is required to be
utilized by the Participant. The appeal must be filed with the Senior Vice
President at the address listed in the Summary Plan Description.


  (2) A Claimant will have the opportunity to submit written comments,
documents, records and other information relating to the Claim.


  (g) Review Procedures for Adverse Benefit Determinations.


  (1) The Senior Vice President will provide a review that takes into account
all comments, documents, records and other information submitted by the Claimant
without regard to whether such information was submitted or considered in the
initial benefit determination.


  (2) The Claimant will be provided, upon request and free of charge, reasonable
access to and copies of all Relevant Documents.


  (3) The review procedure may not require more than two levels of appeals of an
Adverse Benefit Determination.


  (h) Timing and Notification of Benefit Determination on Review. The Senior
Vice President will notify the Claimant within a reasonable period of time, but
in any event within 60 days after the Claimant's request for review, unless the
Senior Vice President determines that special circumstances require an extension
of time for processing the review of the Adverse Benefit Determination. If the
Senior Vice President determines that an extension is required, written Notice
will be furnished to the Claimant prior to the end of the initial 60-day period
indicating the special circumstances requiring an extension of time and the date
by which the Senior Vice President expects to render the determination on
review, which in any event will be within 60 days from the end of the initial
60-day period. If such an extension is necessary due to a failure of the
Claimant to submit the information necessary to decide the Claim, the period in
which the Senior Vice President is required to make a decision will be tolled
from the date on which the notification is sent to the Claimant until the
Claimant adequately responds to the request for additional information.


  (i) Manner and Content of Notification of Benefit Determination on Review.


  (1) The Senior Vice President will provide a written or electronic Notice of
the Plan's benefit determination on review, in accordance with applicable
Department of Labor regulations.


  (2) The Notification will set forth:


  (A) The specific reason or reasons for the Adverse Benefit Determination;


  (B) Reference to the specific provision(s) of the Plan on which the
determination is based;


  (C) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of all Relevant Documents; and


  (D) A statement of the Claimant's right to bring a civil action under Section
502(a) of ERISA following an Adverse Benefit Determination on review.


  (j) Management Committee. Notwithstanding anything in this Section 12.4 to the
contrary, the Senior Vice President may delegate any or all of his or her duties
under this Section 12.4 with respect to any Claimant's Claim to the Management
Committee, at any time during the appeals process.


  (k) Statute of Limitations. No cause of action may be brought by a Claimant
who has received an Adverse Benefit Determination later than two years following
the date of such Adverse Benefit Determination.


  12.5 Notices to Participants, Etc. Any notice, report or statement given,
made, delivered or transmitted to a Participant or any other person entitled to
or claiming benefits under the Plan will be deemed to have been duly given, made
or transmitted when sent via messenger, delivery service, facsimile or mailed by
first class mail with postage prepaid and addressed to the Participant or such
person at the address last appearing on the records of the Senior Vice
President. A Participant or other person may record any change of his or her
address from time to time by following the procedures established by the Senior
Vice President.


  12.6 Notices to Senior Vice President. Any written direction, notice or other
communication from Participants or any other person entitled to or claiming
benefits under the Plan to the Senior Vice President will be deemed to have been
duly given, made or transmitted either when delivered to such location as will
be specified upon the forms prescribed by the Senior Vice President for the
giving of such direction, notice or other communication or when otherwise
received by the Senior Vice President.


ARTICLE XIII

PARTICIPATING EMPLOYERS


  13.1 Adoption. Each Employer, with the approval of the Senior Vice President,
may adopt the Plan for its Eligible Employees who become Participants. To the
extent Accounts are funded by a Participating Employer with respect to a
Participant who is an Eligible Employee of that Participating Employer, the
liability for payment of those Accounts, plus income and losses deemed credited
thereto under this Plan, will be solely that of such Participating Employer. A
Participating Employer may adopt the Plan by action of their board of directors
or any delegate of such board.


  13.2 Transfers of Employment. If a Participant becomes an Eligible Employee of
another Participating Employer, new Accounts will be created for the Participant
while an Eligible Employee of the new Participating Employer. Each Participating
Employer will be responsible for maintaining and funding the Accounts accrued
while the Participant was an Eligible Employee with that Participating Employer,
plus income and losses deemed credited thereto under this Plan.


  13.3 Withdrawal from Plan. Each Participating Employer, by action of its board
of directors or its delegate, may withdraw from participation in the Plan with
the approval of the Senior Vice President. Upon withdrawal, Eligible Employees
of that Participating Employer will cease to be Eligible Employees. On and after
the effective date of such withdrawal, the withdrawing Employer will continue to
be treated as a Participating Employer but only with respect to the Accounts
accrued by its Participants while they were Eligible Employees, plus income and
losses credited thereto under this Plan, and will continue to be solely liable
to such Participants for such Accounts.


ARTICLE XIV

MISCELLANEOUS PROVISIONS


  14.1 Finality of Determination. The determination of the Senior Vice President
as to any disputed questions arising under this Plan, including questions of
construction and interpretation shall be final, binding, and conclusive upon all
persons.


  14.2 Expenses. The expenses of administering this Plan shall be borne by each
Participating Employer, as determined by the Senior Vice President.


  14.3 Indemnification and Exculpation. The Senior Vice President and his or her
delegates, members of the Management Committee, its agents and officers,
directors and employees of the Company and each Participating Employer shall be
indemnified and held harmless by the Company and each Participating Employer
against and from any and all loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by them in connection with or resulting from
any claim, action, suit, or proceeding to which they may be a party or in which
they may be involved by reason of any action taken or failure to act under this
Plan and against and from any and all amounts paid by them in settlement (with
the Participating Employer’s written approval) or paid by them in satisfaction
of a judgment in any such action, suit, or proceeding. The foregoing provision
shall not be applicable to any person if the loss, cost, liability, or expense
is due to such person’s gross negligence or willful misconduct.


  14.4 Funding. While all benefits payable under this Plan with respect to
Participants of a Participating Employer constitute general corporate
obligations, the Company may establish a separate irrevocable grantor trust for
the benefit of all Participants, which trust shall be subject to the claims of
the general creditors of each Participating Employer in the event of such
corporation’s insolvency, to be used as a reserve for the discharge of that
Participating Employer’s obligations under this Plan to its Participants. Any
payments made to a Participant under the separate trust for his or her benefit
shall reduce dollar for dollar the amount payable to the Participant from the
general assets of the Participating Employer. The amounts payable under this
Plan shall be reflected on the accounting records of the Participating Employer
with respect to its Participants but shall not be construed to create or require
the creation of a trust, custodial, or escrow account, except as described above
in this Section. No Participant (or Beneficiary of a Participant) shall have any
right, title, or interest whatever in or to any investment reserves, Accounts,
or funds that the Participating Employer may purchase, establish, or accumulate
to aid in providing benefits under this Plan. Nothing contained in this Plan,
and no action taken pursuant to its provisions, shall create a trust or
fiduciary relationship of any kind between the Company, a Participating
Employer, the Parent or Compensation Committee and a Participant, Beneficiary or
any other person. Neither a Participant nor Beneficiary shall acquire any
interest greater than that of an unsecured, general creditor. Neither the
Company, the Parent nor another Participating Employer will have any liability
for the Accounts of Participants of a different Participating Employer, nor will
the assets of any trust held for the benefit of the Company or another
Participating Employer be used to pay the benefits of Participants of a
different Participating Employer.


  14.5 Corporate Action. The Company, through the authority vested in the Board
of Directors, has appointed the Compensation Committee to act on behalf of the
whole Board of Directors of the Company. Therefore, any action required of or
permitted by the Company under this Plan shall be by resolution of the
Compensation Committee or any person or persons authorized by resolution of such
Compensation Committee.


      Further, the Board of Directors has appointed the Senior Vice President
and has enabled him or her to have the power and authority to administer the
Plan, to the extent delegated to such person in the Plan.


  14.6 Interests not Transferable. Accounts payable under the Plan or the right
to receive future benefits under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits payable
hereunder, including any assignment or alienation in connection with a divorce,
separation, child support or similar arrangement, shall be null and void and not
binding on a Participating Employer. A Participating Employer shall not in any
manner be liable for, or subject to, the debts, contracts, liabilities,
engagements or torts of any person entitled to benefits hereunder.


  14.7 Effect on Other Benefit Plans. Amounts credited or paid under this Plan
shall not be considered to be compensation for the purposes of a qualified
pension plan maintained by any Participating Employer. The treatment of such
amounts under other employee benefits plans shall be determined pursuant to the
provisions of such plans.


  14.8 Legal Fees and Expenses. After a Change of Control, the Participating
Employer involved in the Change of Control shall pay all reasonable legal fees
and expenses which the Participant or a Beneficiary may incur as a result of the
Participating Employer’s contesting the validity, enforceability or the
Participant’s interpretation of, or determinations made under, this Plan or the
Trust with respect to Accounts funded by that Participating Employer.


  14.9 Deduction of Taxes from Amounts Payable.


  (a) Distribution. The Participating Employer shall deduct from the amount to
be distributed such amount as the Participating Employer, in its sole
discretion, deems proper to protect the Participating Employer against liability
for the payment of death, succession, inheritance, income, or other taxes, and
out of money so deducted, the Participating Employer may discharge any such
liability and pay the amount remaining to the Participant, the Beneficiary or
the deceased Participant's estate, as the case may be.


  (b) Withholding. The Participating Employer may withhold whatever taxes
(including FICA, state or federal taxes) it, in its sole discretion, deems
proper to protect the Participating Employer against liability for the payment
of such withholding taxes and out of the money so deducted, the Participating
Employer may discharge any such liability. Withholding for this purpose may come
from any wages due to the Participant, or if none, from the Participant's
Accounts hereunder.


  14.10 Facility of Payment. If a Participant or Beneficiary is declared an
incompetent or is a minor and a conservator, guardian, or other person legally
charged with his or her care has been appointed, any benefits to which such
Participant or Beneficiary is entitled shall be payable to such conservator,
guardian, or other person legally charged with his or her care. The decision of
the Senior Vice President in such matters shall be final, binding, and
conclusive upon the Company, Participating Employer and upon each Participant,
Beneficiary, and every other person or party interested or concerned. The
Company, Participating Employer, Compensation Committee, Management Committee
and Senior Vice President shall not be under any duty to see to the proper
application of such payments.


  14.11 Merger. This Plan shall be binding and enforceable with respect to the
obligation of each Participating Employer against any successor to such
Participating Employer by operation of law or by express assumption of the Plan,
and such successor shall be substituted hereunder for the Participating
Employer.


  14.12 Gender and Number. Except when the context indicates to the contrary,
when used herein, masculine terms shall be deemed to include the feminine, and
singular the plural.


  14.13 Invalidity of Certain Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and this Plan shall be construed and enforced
as if such provisions, to the extent invalid or unenforceable, had not been
included.


  14.14 Headings. The headings or articles are included solely for convenience
of reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.


  14.15 Notice and Information Requirements. Except as otherwise provided in
this Plan or as otherwise required by law, no Participating Employer shall have
any duty or obligation to affirmatively disclose to any Participant or
Beneficiary, nor shall any Participant or Beneficiary have any right to be
advised of, any material information regarding any Participating Employer, or at
any time prior to, upon or in connection with the Participating Employer’s
purchase, or any other distribution or transfer (or decision to defer any such
distribution) of any assets or common stock of a Participating Employer.


  14.16 Governing Law. This Plan shall be governed by the laws of the State of
Delaware.
